Pee Cueiam.
This is an appeal by the city of St. Paul from an order of the St. Paul municipal court suppressing evidence in certain ordinance prosecutions and dismissing these prosecutions. The issue which this appeal undertakes to raise is whether police officers have statutory and constitutional authority to stop vehicles for license checks absent suspicious circumstances. We do not reach this issue, however, for it is clear that the city does not have statutory authority to pursue this appeal since the order appealed from was entered after jeopardy had attached. Minn. St. 632.11, subd. 2, prohibits appeals by the prosecution after jeopardy has attached and does not make any exceptions for cases involving waiver of jeopardy.
Appeal dismissed. Defendant awarded attorneys fees in amount of $300 pursuant to Minn. St. 632.13 (8).